Exhibit 10.1

WAIVER AND AMENDMENT

WAIVER AND AMENDMENT (this “Amendment”), dated as of June 12, 2014, between
FOREST LABORATORIES, INC., a Delaware corporation (the “Issuer”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as trustee (“Trustee”).

RECITALS

WHEREAS, the Issuer and Morgan Stanley & Co. LLC, as representative of the
several initial purchasers, have executed and delivered (i) a registration
rights agreement dated as of December 10, 2013 (as amended, supplemented or
otherwise modified from time to time, the “2013 Registration Rights Agreement”),
providing for registration rights with respect to the 5.00% Senior Notes due
2021 (the “5.00% Notes”) issued by the Issuer pursuant to an indenture dated as
of December 10, 2013 (as amended, supplemented or otherwise modified from time
to time, the “5.00% Notes Indenture”), between the Issuer and the Trustee, and
(ii) a registration rights agreement dated as of January 31, 2014 (as amended,
supplemented or otherwise modified from time to time, the “2014 Registration
Rights Agreement” and, together with the 2013 Registration Rights Agreement, the
“Registration Rights Agreements”), providing for registration rights with
respect to (A) the 4.375% Senior Notes due 2019 (the “4.375% Notes”) issued by
the Issuer pursuant to an indenture dated as of January 31, 2014 (as amended,
supplemented or otherwise modified from time to time, the “4.375% Notes
Indenture”), between the Issuer and the Trustee and (B) the 4.875% Senior Notes
due 2021 (the “4.875% Notes” and, together with the 5.00% Notes and the 4.375%
Notes, the “Notes”) issued by the Issuer pursuant to an indenture dated as of
January 31, 2014 (as amended, supplemented or otherwise modified from time to
time, the “4.875% Notes Indenture” and, together with the 5.00% Notes Indenture
and the 4.375% Notes Indenture, the “Indentures”), between the Issuer and the
Trustee;

WHEREAS, pursuant to that certain merger agreement dated as of February 17,
2014, by and among Actavis plc (the “Parent Guarantor”), various subsidiaries of
the Parent Guarantor and the Issuer, the Parent Guarantor will acquire the
Issuer (the “Merger”);

WHEREAS, in connection with the Merger, the Parent Guarantor proposes to fully,
unconditionally and irrevocably guarantee the Notes pursuant to supplemental
indentures to the Indentures (collectively, the “Supplemental Indentures”);

WHEREAS, Section 6(b) of each Registration Rights Agreement provides that,
subject to certain conditions, such Registration Rights Agreement may be
amended, and waivers or consents to departures from the provisions of such
Registration Rights Agreement may be given, by written agreement with the
consent of Holders of a majority in aggregate principal amount of the
outstanding Notes to which such Registration Rights Agreement relates affected
by such amendment or waiver;

WHEREAS, Holders of at least a majority in aggregate principal amount of the
outstanding Notes of each series to which each Registration Rights Agreement
relates have consented to the amendments set forth herein in connection with
that certain Consent Solicitations Statement relating to the solicitations of
consents relating to the Notes provided to Holders on May 22, 2014 (the “Consent
Statement”);



--------------------------------------------------------------------------------

WHEREAS, this Amendment is authorized by Section 6(b) of each of the
Registration Rights Agreements;

WHEREAS, the Issuer has furnished the Trustee with an Officers’ Certificate, a
certified copy of the resolution of its Board of Directors, and an Opinion of
Counsel complying with the requirements of Sections 9.06, 11.04 and 11.05 of
each Indenture; and

WHEREAS, all things necessary to make this Amendment a valid agreement of the
Issuer, the Holders and Trustee and a valid amendment to each of the
Registration Rights Agreements have been done.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
mutually covenant and agree for the equal and ratable benefit of the Holders as
follows:

Section 1. Capitalized Terms.

Capitalized terms used herein without definitions shall have the meanings
assigned to them in the Registration Rights Agreements.

Section 2. Amendments to the Registration Rights Agreements.

 

  (a) Each Registration Rights Agreement is hereby amended to delete each of the
following sections in their entirety: Section 2 (Registration under the 1933
Act); Section 3 (Registration Procedures); and Section 4 (Participation of
Broker-Dealers in Exchange Offer).

 

  (b) All definitions set forth in Section 1 of each Registration Rights
Agreement that relate to defined terms used solely in sections deleted by this
Amendment are hereby deleted in their entirety, and all references to sections
of such Registration Rights Agreement that are used exclusively in the text of
such Registration Rights Agreement that are being otherwise eliminated by this
Amendment shall be deleted in their entirety.

Section 3. Effectiveness.

Subject to the following sentence, upon the execution and delivery of this
Amendment between the Issuer and the Trustee, this Amendment shall become
effective and each Registration Rights Agreement shall be amended in accordance
herewith and every Holder of the Notes heretofore or hereafter authenticated and
delivered under each Indenture shall be bound hereby. Notwithstanding the
foregoing, the amendments to each Registration Rights Agreement provided for in
this Amendment shall only become operative upon the execution of the
Supplemental Indentures by the Parent Guarantor and the Trustee.

Section 4. Ratification of Each Registration Rights Agreement.

Except as expressly amended hereby, each Registration Rights Agreement,
including but not limited to Section 5 thereof, is in all respects ratified and
confirmed and all the terms,



--------------------------------------------------------------------------------

conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of each Registration Rights Agreement for all
purposes, and every Holder under each Registration Rights Agreement shall be
bound hereby. In the event of a conflict between the terms and conditions of
each Registration Rights Agreement and the terms and conditions of this
Amendment, then the terms and conditions of this Amendment shall prevail. The
Trustee makes no representation or warranty as to the validity or sufficiency of
this Amendment.

Section 5. Governing Law.

THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Section 6. Counterparts.

The parties may sign any number of copies of this Amendment. Each signed copy
shall be an original, but all of them together represent the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile transmission
or other electronic format shall be effective as delivery of a manually executed
counterpart hereof.

Section 7. Effect of Headings.

The Section headings herein are for convenience only and shall not affect the
construction thereof.

Section 8. Recitals.

The recitals contained herein are those of the Company and not the Trustee, and
the Trustee assumes no responsibility for the correctness of same. All rights,
protections, privileges, indemnities and benefits granted or afforded to the
Trustee under the Indenture shall be deemed incorporated herein by this
reference and shall be deemed applicable to all actions taken, suffered or
omitted by the Trustee under this Amendment.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, all as of the date first above written.

 

FOREST LABORATORIES, INC. By:  

/s/ A. Robert D. Bailey

Name:   A. Robert D. Bailey Title:   Senior Vice President, Chief Legal  
Officer & General Counsel

[Signature Page to Waiver and Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, solely as trustee and at the direction
of the Holders By:  

/s/ Yana Kislenko

Name:   Yana Kislenko Title:   Vice President

[Signature Page to Waiver and Amendment]